Name: 2013/399/CFSP: Political and Security Committee Decision EUTM Mali/1/2013 of 19Ã July 2013 on the appointment of an EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali)
 Type: Decision
 Subject Matter: Africa;  EU institutions and European civil service;  defence;  European construction
 Date Published: 2013-07-27

 27.7.2013 EN Official Journal of the European Union L 202/22 POLITICAL AND SECURITY COMMITTEE DECISION EUTM MALI/1/2013 of 19 July 2013 on the appointment of an EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (2013/399/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of Malian Armed Forces (EUTM Mali) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions concerning the political control and strategic direction of EUTM Mali, including the decision to appoint an EU Mission Commander. (2) By virtue of Article 2 of Decision 2013/34/CFSP, Brigadier General FranÃ §ois LECOINTRE was appointed EU Mission Commander for EUTM Mali. (3) On 19 June 2013 France proposed the appointment of Brigadier General Bruno GUIBERT as the new EU Mission Commander for EUTM Mali to succeed Brigadier General FranÃ §ois LECOINTRE. (4) On 28 June 2013 the EU Military Committee recommended that the PSC appoint Brigadier General Bruno GUIBERT as EU Mission Commander for EUTM Mali. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Bruno GUIBERT is hereby appointed EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) as from 1 August 2013. Article 2 This Decision shall enter into force on 1 August 2013. Done at Brussels, 19 July 2013. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 14, 18.1.2013, p. 19.